                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 PHILLIP MALDONADO                                §
                                                  §
                 Plaintiff,                       §     CASE NO. 5:17-CV-00157-RWS-CMC
                                                  §
 v.                                               §
                                                  §
 JERRY BROCK, ET AL.,                             §
                                                  §
                 Defendants.                      §
                                                  §


                                               ORDER

       Phillip Maldonado, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C. § 1983

complaining of alleged violations of his constitutional rights. This Court referred the case to a United

States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges. The named

Defendants include: Former TDCJ-CID Sergeant Jerry Brock, Warden Joseph Wilson, Nurse Steven

Roberts, Nurse Jamie Martin, Officer Tina Gooden, Captain Frederick Gooden, an unknown staff

member at the University of Texas Medical Branch Hospital in Galveston and unknown medical staff

members at the Beto Unit of TDCJ-CID. This Order adopts two Reports of the Magistrate Judge: first,

a report that recommends granting Nurse Roberts and Nurse Martin’s motion for summary judgment

(Docket No. 50) and second, a report that recommends granting Warden Wilson, Captain Frederick

Gooden and Officer Tina Gooden’s motion to dismiss (Docket No. 49). The latter also recommends

dismissing the claims against the unknown defendants, which is similarly adopted here.
I. Background

        While incarcerated, Mr. Maldonado suffered multiple facial fractures and required surgical

correction with plates. He contends Former Sgt. Brock caused those fractures by assaulting him using

excessive force.

        Additionally, Mr. Maldonado makes several claims about a disciplinary case 1 and a use of

force investigation related to his injuries. First, he claims the disciplinary case, filed by Former Sgt.

Brock, was only used to justify Sgt. Brock’s excessive force. Second, he claims Captain Gooden

processed the disciplinary case without Mr. Maldonado’s presence, falsely claiming Mr. Maldonado

was not on the unit. Third, Mr. Maldonado states Captain Gooden is married to Officer Tina Gooden,

whom Plaintiff wrote up for not following proper procedures after a use of force. Fourth, Mr.

Maldonado claims Warden Wilson improperly signed a grievance stating proper procedures were

followed in the use of force investigation and the disciplinary case.

        Finally, Plaintiff asserts claims against multiple medical professionals. First, he claims Nurse

Roberts and Nurse Martin failed to properly diagnose his injury, resulting in pain and suffering. In

part, Mr. Maldonado claims he did not receive adequate pain medication for three days after his injury.

Second, he claims an unknown staff member at a hospital in Galveston failed to provide him with pain

medication for “6, 8, and even 12 hours after surgery.” Third, he claims the medical staff at the Beto

Unit failed to provide him with pain medication while in transient status.

II. The Reports of the Magistrate Judge

        The named Defendants were ordered to answer the lawsuit. In response, Warden Wilson,

Captain Gooden and Officer Tina Gooden filed a motion to dismiss under Federal Rule of Civil



        1
         Regional Director M. Blalock eventually dismissed the disciplinary case, noting that it would
be overturned and that Mr. Maldonado’s records would be corrected.

                                              Page 2 of 4
Procedure 12(b)(6). Likewise, Nurse Roberts and Nurse Martin filed a motion to dismiss under Rule

12(b)(6) and a motion for summary judgment for failure to exhaust administrative remedies. Mr.

Maldonado did not respond.

        After review of the pleadings, the Magistrate Judge issued a Report recommending the nurses’

motion for summary judgment based upon exhaustion of administrative remedies be granted. Docket

No. 50. The Magistrate Judge also issued a separate Report recommending the motion to dismiss filed

by Warden Wilson, Captain Gooden and Officer Gooden be granted. Docket No. 49. The latter Report

also recommended dismissal of the unknown staff member at the hospital in Galveston and the

unknown medical staff members at the Beto Unit under 28 U.S.C. § 1915A for failure to state a claim

upon which relief may be granted.

        Mr. Maldonado received a copy of the Magistrate Judge’s Report but filed no objections

thereto; accordingly, he is not entitled to de novo review by the District Judge of those findings,

conclusions and recommendations, and except upon grounds of plain error, he is barred from appellate

review of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed

findings of fact and recommendations ‘such weight as [their] merit commands and the sound discretion

of the judge warrants, . . . .’”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is therefore

        ORDERED the Reports of the Magistrate Judge (Docket No.’s 49 and 50) are ADOPTED

as the opinion of the District Court. It is further

        ORDERED the motion for summary judgment filed by the Defendants Nurse Roberts and

Nurse Martin (Docket No. 40) is GRANTED and the claims against these Defendants are
                                               Page 3 of 4
DISMISSED WITHOUT PREJUDICE for failure to exhaust administrative remedies. These

Defendants are DISMISSED as parties to the lawsuit. It is further

         ORDERED the motion to dismiss filed by the Defendants Nurse Roberts and Nurse Martin

(Docket No. 39) is DENIED as MOOT. It is further

         ORDERED the motion to dismiss filed by the Defendants Warden Wilson, Captain Gooden

and Officer Gooden (Docket No. 41) is GRANTED. The Plaintiff’s claims against these Defendants

are DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which relief may be
     .
granted. These Defendants are DISMISSED as parties to the lawsuit. Finally, it is

         ORDERED the Plaintiff’s claims against the unknown defendants at the hospital in Galveston

and the Beto Unit are DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. § 1915A. These Defendants are DISMISSED as parties

to the lawsuit.

         The dismissal of these claims and parties shall have no effect upon the Plaintiff’s claims against

Sgt. Jerry Brock, which are the only claims and the only Defendant remaining in the lawsuit.


         So ORDERED and SIGNED this 18th day of September, 2019.




                                                                ____________________________________
                                                                ROBERT W. SCHROEDER III
                                                                UNITED STATES DISTRICT JUDGE




                                               Page 4 of 4
